Bp.oylíís, P. J.
The only assignment of error in the bill of exceptions in this case is upon the refusal of the trial jud'ge to grant an application *124for bail, made by a defendant who had been convicted' of voluntary manslaughter, and who had pending in this court a bill of exceptions to a judgment overruling his motion for a new trial. This’ court having this day affirmed the judgment of the lower court refusing a new trial . in that case \Fountain v. State, ante, 113), the question raised in the present ease became moot.
Decided November 23, 1918.
Application for bail; from Ben Hill superior court—Judge Crum. July 27, 1918.
John W. Bennett, H. J. Quincey, for plaintiff in error.
J. B. Wall, solicitor-general, contra.

Writ of error dismissed.

Bloodworth, J., concurs. Stephens, J., not presiding.